Citation Nr: 0600133	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The veteran originally submitted a claim for PTSD in November 
2001.  This claim was denied by a rating decision dated 
February 2002.  The veteran appealed this decision in an 
October 2002 VA Form 9.  The veteran's representative 
attempted to withdraw the veteran's appeal to the RO's 
February 2002 rating decision in November 2002, however, this 
withdrawal is invalid.  A representative, at that time, could 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c) (2002).  

The veteran then re-opened his PTSD claim in February 2003.  
This claim was denied by a rating decision dated in April 
2003.  The veteran submitted both a notice of disagreement 
and substantive appeal as to the April 2003 rating decision.  
Since the perfected appeal to the February 2002 rating 
decision was never properly withdrawn, it is that appeal that 
is currently before the Board.  Thus, the Board will address 
this issue on a de novo basis.

The veteran testified before the undersigned at a Board 
videoconference hearing in December 2003.  The transcript is 
associated with the claims folder.

The case returns to the Board following a remand to the RO in 
August 2004.  The RO issued a supplemental statement of the 
case (SSOC) in July 2005, and otherwise complied with the 
requests of the remand.  The case is again before the Board 
and ready for appellate review.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran is currently diagnosed as having PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran has not alleged a valid in-service stressor 
that is verified or verifiable.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

At the outset, the Board notes that according to VA treatment 
records dated from January 2002 to May 2002, the veteran was 
diagnosed and treated for PTSD related to experiences 
described by the veteran in Vietnam.

Therefore, the remaining question is whether there is 
credible supporting evidence that an alleged in-service 
stressor actually occurred.  Initially, the Board finds no 
evidence or allegation that the veteran engaged in combat 
with the enemy, and no allegation of a combat-related 
stressor.  Although the veteran served in Vietnam between 
February 1970 and September 1970, the veteran's service 
personnel records (SPRs) do not reflect receipt of medals, 
badges, or decorations that specifically denote combat with 
the enemy.  SPRs indicate that he participated in an unnamed 
11th Campaign, but there is no mention of combat.  Service 
medical records (SMRs) are negative for any evidence of in-
service wound that could relate to combat.  His military 
occupational specialty is listed as a light vehicle driver.  
Therefore, because there is no evidence or allegation of 
combat with the enemy, and no allegation of a combat-related 
stressor, there must be credible supporting evidence that the 
claimed in- service stressor actually occurred.  38 C.F.R.  
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.

Moreover, the described incidents must meet the criteria to 
qualify as a stressor.  There are two requirements for a 
stressor to be sufficient for PTSD: (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

SPRs show that the veteran served with the 585th 
Transportation Detachment Company in Vietnam for 
approximately six months from February 1970 to September 
1970.  A treatment record from the Salt Lake City VA medical 
center dated in January 2002 provides the most detailed 
description of three specific incidents that may be construed 
as the veteran's claimed in-service "stressors".  The 
veteran also elaborated upon these incidents in statements 
dated in December 2001 and June 2003 and during a December 
2003 Board videoconference hearing. 

First, the veteran related that upon arrival in Vietnam on or 
about February 20, 1970, he experienced a rocket attack while 
in the Cam Ranh Bay holding area.  The next day the veteran 
contends that he saw damage to the facility and several dead 
bodies as a result of the attack.  The Board notes that 
August 2004 remand instructed the RO to contact the U.S. 
Armed Services Center for Unit Records Research (USASCURR) so 
that it may provide corroboration of this particular alleged 
in-service stressor.  

In response, USASCURR's July 2005 reply indicated that there 
was no record of attacks on Cam Ranh Bay in February 1970.  
The closest attack on record for Cam Ranh Bay occurred 
approximately 3 weeks later in early March 1970, but neither 
damage nor casualties were reported.  Thus, there is no 
credible supporting evidence for this alleged stressor.  38 
C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. 
App. at 395.  Such a report from USASCURR only provides 
evidence against this claim as it refutes a statement made by 
the veteran regarding one of his stressors in service. 

Second, the veteran asserted that upon his transfer to Phu 
Bai in February 1970, he saw many dead, bloated Vietnamese 
bodies on the side of the road.  The bodies had bullet holes 
in them and body parts were often separated.  The Board finds 
that the veteran has not provided sufficient corroboration of 
this particular event and (most importantly) it is impossible 
to verify specific enemy or Vietnamese civilian casualties 
through USASCURR.  See 38 C.F.R. § 3.159(c)(2)(i) (in the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search of 
the corroborative records).  There is no indication of any 
record being available that would verify the veteran's claim. 

Finally, the veteran specifically indicated that, according 
to a January 2002 VA treatment record, prior to his discharge 
in September of 1970 he and his unit experienced "three gray 
alerts" concerning enemy infiltration of the camp.  The 
veteran could not locate his weapon, and thus remained in a 
bunker.  

According to the veteran, the event traumatized him to such 
an extent that he later "passed out" at a hospital and was 
subsequently sent to a military hospital in Japan where he 
was prescribed several medications including Thorazine.  
According to the July 2005 USASCURR report, there was no 
confirmation of this incident at Phu Bai.  Furthermore, this 
incident shows that the veteran experienced apprehension and 
panic, as opposed to actual or threatened imminent death or 
serious injury or threat to physical integrity.  Cohen, 10 
Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994)).  Simply stated, the 
veteran's own statements regarding this event would indicate 
that it would not qualify as a valid PTSD stressor. 

As stated above, because the veteran's claimed stressors are 
unrelated to combat, their occurrence must be supported by 
credible, corroborative evidence.  In conclusion, the Board 
finds that the veteran has not alleged a valid in-service 
stressor that is verified or verifiable based on the 
information provided, which could provide a basis for the 
diagnosis of PTSD.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2001, February 2003, and August 2004, as 
well as information provided in the rating decisions dated in 
February 2002 and April 2003, statements of the case (SOC) 
dated in March 2002 and July 2003,  and SSOCs dated in 
November 2002 and July 2005, the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the March 
2002 and July 2003 SOCs include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  38 C.F.R.  § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO issued its initial VCAA notice 
in December 2001, before the February 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO provided the veteran with 
supplemental information in the February 2003 and August 2004 
VCAA letters, there is no indication or allegation that doing 
so resulted in prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).  In addition, the August 
2004 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, relevant VA treatment records, and a 
USASCURR stressor verification statement.  The veteran has 
also submitted several written personal and lay statements, 
private hospital medical records, as well as his hearing 
testimony.  The Board also notes that it remanded this case 
to assist the veteran with his claim.  

Subsequent to the August 2004 remand, the Board notes that 
the veteran provided authorization to release records from 
Santa Rosa Hospital dated from 1966 through 1967.  However, 
the veteran submitted evidence from the hospital indicating 
that it did not retain records that far back in time.  The 
Board adds that it is common practice for hospitals and 
physicians to retain medical records for as long as required 
by law and then to destroy them.  The duty to assist is not 
unlimited in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 
431, 432 (1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (citations omitted), the Court stated, in 
pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the Board is satisfied the RO has made 
reasonable efforts to obtain these private hospital records.  
38 C.F.R. § 3.159(c).  In this regard, it is important to 
note that the critical issue in this case is stressor 
verification, not medical records indicating PTSD.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board is 
satisfied as to compliance with its instructions from the 
August 2004 remand.  Specifically, the RO was instructed to 
clarify the identity of the veteran's representative, request 
USASCURR to verify an alleged in-service stressor, and assist 
the veteran in obtaining private medical records.  The RO has 
complied with these instructions.  


ORDER

Service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


